Citation Nr: 0500796	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  95-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for chronic left shoulder 
dislocation with surgical repair, currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office that denied appellant's request for an 
increased rating, in excess of 10 percent disabling, for a 
service-connected left shoulder condition.  RO subsequently 
reevaluated the disability as 20 percent disabling, but 
appellant has notified VA that he wants to continue his 
appeal for a higher rating.

Appellant originally requested a hearing before the Travel 
Board, but withdrew that request in March 2004 and asked that 
the Board adjudicate the appeal based on the evidence of 
record.

During the course of the appeal, a separate 10 percent rating 
was assigned for residual tender scarring of the left 
shoulder.  There has been no disagreement with that action.  
The issue on appeal then is as listed on the title page and 
will be considered in detail below.


FINDINGS OF FACT

1.  A rating decision of September 1979 granted service 
connection for status post reduction and fixation of chronic 
dislocation of left shoulder, with disability rating of 10 
percent.  A rating decision of September 1997 increased the 
disability rating to 20 percent, effective the date of the 
reopened claim.  

2.  Appellant currently experiences chronic pain left 
shoulder pain and is unable to raise the left arm past his 
shoulder.  Ankylosis or further limitation of motion is not 
shown.

3.  Appellant is right handed.

CONCLUSION OF LAW

Schedular criteria for a rating in excess of 20 percent for 
chronic left shoulder dislocation with surgical repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.63, 
4.71a, Diagnostic Code 5299-5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in May 1993.  The 
original rating decision of December 1993, the Statement of 
the Case (SOC) in February 1995, and Supplemental Statements 
of the Case (SSOC) in September 1997 and August 2003 all 
listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant VCAA duty-to-
assist letters in February 2003 and January 2004, after 
enactment of the VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue under contention, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also assist appellant in obtaining records from the 
Social Security Administration (SSA), if applicable.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) 
(2004.  VA must also provide a medical examination, or obtain 
medical opinion, when necessary to adjudicate the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and the treatment records from 
his private physician.  Appellant has not identified any 
other medical providers who may have relevant evidence, and 
appellant notified VA that he is not receiving a disability 
pension from SSA.  Appellant has also been afforded a number 
of VA medical examinations to determine the current severity 
of his symptoms.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  In these documents he has 
essentially been told to submit all evidence that he has.  
The Board will accordingly adjudicate the issue, since doing 
so poses no risk of prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
pre-induction physical examination shows that he had a 
separated left shoulder in September 1975, two months prior 
to entering service; the pre-induction physical also 
documents that appellant is right-handed.  Service medical 
treatment records show that appellant suffered a dislocated 
left shoulder in April 1976.  A note from September 1978 
asserts that appellant underwent a Bristow procedure in 1976 
but subsequently developed pain in the area of the scar.  
Appellant was placed on limited duty profile in October 1978 
due to his left shoulder condition, and his separation 
physical examination notes persistent pain in the left 
shoulder.

Appellant filed a VA claim for disability in November 1978.  
A rating decision of September 1979 granted service 
connection for status post reduction and fixation of chronic 
dislocation of the left shoulder, and assigned a disability 
rating of 10 percent.

Appellant filed the instant request for increased rating in 
May 1993.  RO issued a rating decision in December 1993 that 
continued the 10 percent rating, based on outpatient 
treatment reports from the Albany VA Medical Center (VAMC) 
for the period October 1992 through June 1993.

Appellant submitted a VA Form 9 in March 1995 asserting that 
his pain had increased ten-fold over the years, and that his 
functional usage of the arm had declined in terms of 
strength, endurance, and range of motion.  Appellant stated 
that the pain is continual and causes appellant to be unable 
to enjoy normal social activities or to experience normal 
sleep.  Appellant stated that he was unable to fully perform 
his current job (as a letter carrier for the postal service) 
and feared imminent loss of employment.

VAMC treatment records for the period August 1992 through 
June 1996 show that appellant received frequent treatments at 
the orthopedic clinic for pain in the left shoulder area.  
The notes are significant for X-ray evidence of a broken 
screw in the area of the Bristow repair, with calcified 
tendonitis, deemed to be not surgically reparable.  The notes 
indicate appellant was advised to not lift heavy objects or 
perform work overhead.  Appellant was provided a 
Transcutaneous Electrical Nerve Stimulation (TENS) unit, 
which provided only sporadic relief.  Appellant stated during 
treatment that he had missed some workdays due to shoulder 
pain.

The file contains a medical examination by Dr. W.R. in 
November 1992 documenting painful scarring, limitation of 
motion, and chronic pain in the left shoulder with possible 
bicipital tendonitis and possible cervical radicular 
problems.  A subsequent letter by Dr. W.R. to appellant's 
employer, U.S. Postal Service (USPS), in March 1994 asserts 
that appellant's shoulder condition would require permanent 
light duty status. 

Correspondence from the USPS shows that appellant was 
informed in September 1995 that he was not to return to work 
until a determination was made regarding the availability of 
work within his physical restrictions.  Subsequent 
correspondence from appellant's labor union indicates that 
appellant was allowed to return to work at USPS.

Appellant underwent VA medical rating examinations (joints) 
in May 1996 and November 1997 that documented limited range 
of motion and pain of motion in the neck and shoulder.

A rating action of September 1997 raised the rating for the 
shoulder from 10 percent to 20 percent disabling.  This was 
based on findings of limitation of flexion to 90 percent.  
The rating was made effective the date of the claim, thus 
covering the entire appeal period.

A VA clinical note of May 2000 shows that appellant had 
received a disability retirement from the USPS and continued 
to experience chronic pain with decreased range of motion.

Appellant underwent a VA examination in December 2000 that 
documented limited range of motion and chronic pain in the 
left shoulder.  His shoulder motion was noted to be with 
abduction to 90 degrees.

Appellant had an VA medical examination in February 2002 that 
documented complaint of shoulder and neck pain with numbness 
in both arms into the neck frontal area.  

Appellant had an VA medical examination in August 2002 that 
documented chronic neck and shoulder pain, with episodes of 
numbness in both arms especially when the arms were held in 
abducted or overhead positions.  Appellant complained that 
these symptoms kept him awake at night.

RO obtained medical records from Dr. J.P., appellant's family 
doctor, for the period 1996 to 2003.  These records show no 
treatment for appellant's shoulder condition.

Appellant had an VA general medical examination in March 2003 
that noted an assessment of degenerative arthritis in the 
left shoulder (also in the cervical spine, lumbar spine, and 
right knee).  

Appellant had a VA examination in March 2003.  The examiner 
noted appellant's military and medical history.  Appellant 
complained that he was having significant ongoing problems 
with the left shoulder, including limited functional use, 
increasing pain, and inability to lift.  Appellant reported 
decreased motion at the shoulder and discomfort when turning 
his head.  Appellant stated that previous use of a TENS unit 
had not helped his symptoms.  Appellant stated that he had 
left the USPS on disability five years previously, and that 
he had to work as a cook thereafter; however, he was unable 
to meet the physical demands of being a cook and was 
currently unemployed.

On examination, appellant demonstrated neck pain when turning 
his head toward the left shoulder.  Appellant had a 4-inch 
scar on the left shoulder that was tender and painful.  
Appellant appeared to be protective of the shoulder during 
the examination to avoid pain.  Range of motion of the 
shoulder was forward flexion to 100 degrees, abduction to 90 
degrees, internal rotation to 90 degrees, external rotation 
to 5 degrees.  (By contrast, right shoulder forward flexion 
and abduction were to 180 degrees, internal rotation was also 
to 90 degrees, and external rotation was to 45 degrees).  
Appellant could put his right arm behind his back but not his 
left arm.  The left shoulder scar was not hypertrophied, but 
appellant experienced significant pain at the scar to his own 
palpation.  Turning the body to the left caused appellant 
discomfort at the left shoulder.  

The examiner's impression was severe dysfunction at the left 
shoulder with chronic pain.  

A VA X-ray taken in conjunction with the examination in March 
2003 showed no acute fractures or dislocations in the bones 
of the left shoulder.  There was a broken metallic screw at 
the inferior margin of the glenoid fossa.  No abnormal soft 
tissue calcification was seen. 

III.  Analysis

Disability ratings are determined by the diagnostic codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In this case, RO has assigned 
appellant separate compensations for the musculoskeletal 
shoulder disability under Diagnostic Code 5201 (20 percent 
disabling) and for the tender scar over the left shoulder 
under Diagnostic Code 7804 (10 percent disabling).

Disabilities of the shoulder are rated under 38 C.F.R. § 4.71 
(2004).  Service connection is currently in effect for 
appellant's left shoulder disability under Diagnostic Code 
5299-5201.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 
(2004).  Appellant's disability could arguably be rated under 
Diagnostic Code 5202 (recurrent dislocation of a 
scapulohumoral joint), but that diagnostic code provides a 
maximum rating of only 20 percent, appellant's current level.  
The Board therefore finds that there is no diagnostic code 
alternative to Diagnostic Code 5201 that would be more 
appropriate to the nature of the disability and 
simultaneously more advantageous to the appellant.  

Diagnostic Code 5201 has different criteria for limitation of 
motion of the major arm and the minor arm.  As noted above, 
appellant's service medical record documents that appellant 
is right-handed, so the "minor arm" criteria are applicable 
in this case.

Diagnostic Code 5201establishes the following rating 
criteria: limitation of motion of either arm to shoulder 
level results in a rating of 20 percent disabling; limitation 
of motion of the minor arm to midway between side and 
shoulder level results in a rating of 20 percent disabling; 
limitation of motion of the minor arm to 25 degrees from the 
side results in a rating of 30 percent disabling. 

Applying the range-of-motion data from appellant's most 
recent examination (the VA examination of March 2003) to the 
criteria of Diagnostic Code 5201, the criteria for the next 
higher (30 percent) rating are not met.  Appellant achieved 
forward flexion of 100 degrees, which is past shoulder level.  
Appellant's internal rotation was to 90 degrees, which is 
normal.  Appellant's external rotation was merely to 5 
degrees, but this is still past shoulder level.  By the 
mechanical application of appellant's left arm range of 
motion (to shoulder level) to the rating criteria, 
appellant's disability is 20 percent disabling. 

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5201.  This diagnostic code is predicated on 
limitation of range of motion, so the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 apply.  

VA must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2004).  Functional loss due to pain is to be 
rated at the same level as functional loss when flexion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2004). 

The VA medical examination of March 2003 documents that 
appellant manifested pain, such as guarding of the shoulder 
during examination.  VA and private medical treatment records 
show that chronic pain has been the primary manifestation of 
the disability (i.e., the pain is the reason that appellant 
experiences the functional loss).  Further, the VA medical 
examiner typified appellant's condition as "severe 
dysfunction with chronic pain."  The Board accordingly finds 
that the next higher schedular level of disability, above and 
beyond that objectively provided by mechanical application of 
the range-of-motion criteria, is appropriate in this case. 
However, the next level of disability for the minor arm is 
still 20 percent disability rating, which is appellant's 
current level.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization.  There is 
evidence of marked interference with employment, but not to a 
degree beyond that presumed to be adequately compensated by 
the rating schedule.  Extraschedular rating is accordingly 
not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Disability rating in excess of 20 percent for chronic 
dislocation of the left shoulder with surgical repair is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


